DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-9, 11-15, and 17-23 are pending and examined below. This action is in response to the claims filed 3/30/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections under 35 U.S.C. § 103 filed on 3/30/21, regarding Rejections under 35 U.S.C. § 103 are persuasive in view of amendments filed 3/30/21. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Berestov et al. (US 2017/0220037) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al. (US 2012/0123668) in view of Ekhaguere et al. (US 2010/0100269) and Berestov et al. (US 2017/0220037).

a drone positioning system, the system comprising (¶48-50 - aircraft GPS module corresponds to the recited positioning system and the receiver aircraft 1106/1108 and the tanker aircraft 1104 may be, for example but without limitation, a UAV): 
a processor subsystem (¶52); and 
memory comprising instructions, which when executed by the processor subsystem, cause the processor subsystem to perform the operations comprising (¶52 - memory modules): 
transmitting, from an operation drone, a request message to a plurality of companion drones (¶48 - tanker aircraft 1104 corresponds to the recited operation drone, multiple receiver aircraft as in Fig. 11 correspond to the recited plurality of companion drones, and the tanker aircraft 1104 initiates a rendezvous sequence corresponds to the recited request); 
receiving a response message from each of the plurality of companion drones, each response message including (¶48 - The UAV 1106/1108 communicates with the tanker aircraft 1104 correspond to the recited response message): 
a first timestamp indicating when the response message was sent from the corresponding companion drone and a first geoposition of the corresponding companion drone (¶37 - real-time projection based on a current position, velocity, attitude, and wind corresponds to the recited first timestamp and first geoposition),
wherein the first geoposition is determined at the corresponding companion drone with a global positioning system (¶37 – real time projection based on current data from INS and/or GPS); 
calculating a first distance to each of the plurality of companion drones using the first timestamps of respective response messages from each of the plurality of companion drones (¶37-38, ¶48 and Fig. 11 – PTP includes the position/velocity vectors of receiver and tanker aircraft corresponding to the recited calculated first distance to each companion drone); 
calculating an estimated geoposition of the operation drone from the respective first distances and the respective first geopositions of the companion drones (¶37-38 – rabbit corresponds to the recited estimated geoposition and is relative to PTP or first distances/geopositions of companion drones); and 
assisting navigation of the operation drone using the estimated geoposition (¶37 - plan ahead where to position the tanker aircraft 108 corresponds to the recited assisted navigation of operation drone). 
While Spinelli does disclose the use of correlative estimated positions, it relies upon estimated future time of arrival and not the current estimated location.
However Ekhaguere discloses a system for unmanned aerial vehicle navigation including adjusting a flight path using acoustic sensor data to estimate the flight path of an unknown aircraft relative to its own.  Given that acoustic distance sensing utilizes response times on acoustic wave, it corresponds to the recited current timestamp relative distance sensing (¶39-40).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli with the acoustic distance detection of Ekhaguere in order to adjust flightpath to avoid unknown and friendly aircraft (Ekhaguere - ¶39-40). 
triangulating an estimated current geoposition of the target from the respective first distances and the respective first geopositions of the companion drones, wherein triangulating the estimated current geoposition of the target comprises calculating the respective first distances for each of the plurality of companion drones and the respective first geopositions of the companion drones (¶70-71, ¶151-155, and Figs. 5A-5D – determining target location and target orientation using triangulation technique corresponding to the recited triangulating estimated current geoposition of target where the figures demonstrate multiple triangulation techniques using respective first distances of a plurality of UAVs corresponding to the recited companion drone. The combination of the target tracking of Berestov with the assisting an operation drone of Spinelli fully meets all of the claimed elements above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli in view of Ekhaguere with the UAV cluster tracking of Berestov in order to identify and track locations of marker-less objects using a plurality of UAVs (Berestov - ¶45).

Regarding claims 2, 8, and 14, Spinelli further discloses the request message is addressed to a particular companion drone (¶51 - A query from the tanker aircraft transceiver module 1302 may be sent to the receiver aircraft transceiver module 1304 seeking position and . 

Regarding claims 3, 9, and 15, the request message is broadcasted to the plurality of companion drones (¶51 - A query from the tanker aircraft transceiver module 1302 may be sent to the receiver aircraft transceiver module 1304 seeking position and velocity of same in anticipation to a sync event corresponds to the recited broadcasted to a plurality of drones). 

Regarding claims 5, 11, and 17, Spinelli further discloses triangulating the estimated geoposition of the operation drone comprises (¶31-32 – ARIP is an estimated future position or rabbit): 
obtaining an altitude measurement of the operation drone (¶31-32 – transmitted information includes altitude); and 
using the altitude measurement in solving the system of equations (¶31-32 altitude relation is required for a rendezvous). 
While Spinelli does disclose the use of correlative estimated positions, it relies upon estimated future time of arrival and not the current estimated location.
However Ekhaguere discloses a system for unmanned aerial vehicle navigation including adjusting a flight path using acoustic sensor data to estimate the flight path of an unknown aircraft relative to its own.  Given that acoustic distance sensing utilizes response times on acoustic wave, it corresponds to the recited current timestamp relative distance sensing (¶39-40).  

Spinelli in view of Ekhaguere do not disclose the use of triangulation using respective distances of a plurality of drones to determine the location however Berestov discloses a UAV cluster grouping for target tracking and imaging including triangulating the location of a target using a plurality of drones (¶70-71, ¶151-155, and Figs. 5A-5D – determining target location and target orientation using triangulation technique corresponding to the recited triangulating estimated current geoposition of target where the figures demonstrate multiple triangulation techniques using respective first distances of a plurality of UAVs corresponding to the recited companion drone. The combination of the target tracking of Berestov with the assisting an operation drone of Spinelli fully meets all of the claimed elements above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli in view of Ekhaguere with the UAV cluster tracking of Berestov in order to identify and track locations of marker-less objects using a plurality of UAVs (Berestov - ¶45).

Regarding claims 6, 12, and 18, Spinelli further discloses the plurality of companion drones includes two drones, and wherein the estimated geoposition is one of two possible geopositions (Figs. 11-12 and ¶48-49 – Fig. 11 shows two companion drones, and elements 1102 and 1206 correspond to the recited one of two possible estimated positions); and 
wherein triangulating the estimated geoposition of the operation drone comprises (¶49 - the tanker aircraft 1104 determines the receiver aircraft 1106/1108 position and to determine its required bank angle): 
transmitting a second request message and receiving corresponding response messages from the plurality of companion drones, each response message including (¶49 - If the receiver aircraft 1106/1108 misses the sync … the tanker aircraft 1104 communicates with the receiver aircraft 1106/1108 corresponding to the recited second request): 
a second timestamp indicating when the response message was sent from the corresponding companion drone and a second geoposition of the corresponding companion drone (¶49 - determine the receiver aircraft 1106/1108 position includes the recited second timestamp/position); 
calculating second estimated geopositions of the operation drone from the respective second timestamps and the respective second geopositions of the plurality of companion drones (¶49 - determining its required bank angle corresponds to the recited second estimated geopositions of the operation drone, utilizing the receiver aircraft 1106/1108 position which includes the recited second timestamp/position); and 
selecting a refined geoposition of the operation drone from the second estimated geopositions, based on a compass reading indicating a heading of the operation drone (¶49 – corrected bank angle corresponds to the recited compass reading defining the refined second estimated geoposition). 
While Spinelli does disclose the use of correlative estimated positions, it relies upon estimated future time of arrival and not the current estimated location.

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli with the acoustic distance detection of Ekhaguere in order to adjust flightpath to avoid unknown and friendly aircraft (Ekhaguere - ¶39-40). 
Spinelli in view of Ekhaguere do not disclose the use of triangulation using respective distances of a plurality of drones to determine the location however Berestov discloses a UAV cluster grouping for target tracking and imaging including triangulating the location of a target using a plurality of drones (¶70-71, ¶151-155, and Figs. 5A-5D – determining target location and target orientation using triangulation technique corresponding to the recited triangulating estimated current geoposition of target where the figures demonstrate multiple triangulation techniques using respective first distances of a plurality of UAVs corresponding to the recited companion drone. The combination of the target tracking of Berestov with the assisting an operation drone of Spinelli fully meets all of the claimed elements above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli in view of Ekhaguere with the UAV cluster tracking of Berestov in order to identify and track locations of marker-less objects using a plurality of UAVs (Berestov - ¶45).

Regarding claim 19, Spinelli does not disclose the operation of the drone at a low altitude however Ekhaguere further discloses the operation near an airport taking into consideration the of the flight corridor (¶30).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli with the low altitude airport considerations of Ekhaguere in order to adjust flightpath to avoid unknown and friendly aircraft (Ekhaguere - ¶39-40).
Even still, Ekhaguere does not explicitly disclose the use of operations at low altitude however Berestov further discloses the operation drone flies at a low altitude (Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli in view of Ekhaguere with the UAV cluster tracking at low altitude of Berestov in order to identify and track locations of marker-less objects using a plurality of UAVs (Berestov - ¶45).

Regarding claim 20, Spinelli in view of Ekhaguere do not disclose the use of triangulation to determine the location however Berestov further discloses triangulating the estimated current geoposition of the operation drone does not include using a global positioning system relative to the operation drone (¶150 – RF signals may be used for distance determinations for triangulation).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli in view of Ekhaguere with the UAV 

Regarding claims 21-23, Spinelli further discloses using spatial coordinates as well as altitude, but does not explicitly disclose using a systems of equations, however Berestov further discloses the system of equations includes use of latitude, longitude, and altitude (¶151-162 and Figs. 5B-5D).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the position/time synchronization of Spinelli in view of Ekhaguere with the UAV cluster tracking of Berestov in order to identify and track locations of marker-less objects using a plurality of UAVs (Berestov - ¶45).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hardy et al. (US 2018/0234164) discloses triangulation using a multi-drone mesh network (FIG. 1 and ¶28).

Bruner (US 2019/0355145) discloses an ad hoc drone swarm network supplying system where drones determine and maintain location using triangulation of the drones.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665